        Case: 1:20-cv-07664 Document #: 1 Filed: 12/22/20 Page 1 of 9 PageID #:1




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

AZURE TAYLOR and JACINTO ELOISA, )
on behalf of themselves and      )
all other similarly situated,    )
                                 )
                PLAINTIFFS,      )
                                 )                           Civil Action No. 20-cv-
                v.               )
                                 )
NATIONAL ENTERPRISE SYSTEMS,     )
INC. d/b/a NES OF OHIO           )
                                 )
                                 )
                 DEFENDANT.      )                           Jury Demanded

                                CLASS ACTION COMPLAINT

        Plaintiffs, Azure Taylor, and Jacinto Eloisa, on behalf of themselves and a putative class,

brings this action pursuant to provisions of the Fair Debt Collection Practices Act, 15 U.S.C. §

1692, et seq. (“FDCPA”) and allege as follows:

                                JURISDICTION AND VENUE

        1.     This Court has jurisdiction pursuant to § 1692k(d) of the FDCPA, and 28 U.S.C. §

1331.

        2.     Venue is proper in this District because parts of the acts and transactions occurred

here, and Defendant transact substantial business here.

                                           STANDING

        3.     Defendant sent Plaintiffs a letter by mail in an envelope that displayed language

and/or symbols other than the debt collector’s address, which is prohibited by the FDCPA.




                                                 1
       Case: 1:20-cv-07664 Document #: 1 Filed: 12/22/20 Page 2 of 9 PageID #:2




        4.      Plaintiffs suffered a concrete injury and harm and/or increased risk of harm, in the

form of harm to their reputations and removing privacy protections for consumers in connection

with debt collection communications.

        5.      Plaintiffs suffered an injury as a result of Defendant’s misconduct and have

standing before this Court. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1544 (2016), quoting Lujan

v. Defenders of Wildlife, 504 U.S. 555, 580 (1992) (Congress has the power to define injuries

and articulate chains of causation that will give rise to a case or controversy where none existed

before.); Bellwood v. Dwivedi, 895 F. 2d 1521, 1526-27 (7th Cir. 1990) (“Congress can create

new substantive rights, such as a right to be free from misrepresentations, and if that right is

invaded the holder of the right can sue without running afoul of Article III, even if he incurs no

other injury[.]”).

                                               PARTIES

        6.      Plaintiff Azure Taylor is a resident of the State of Illinois.

        7.      Defendant attempted to collect from Taylor an Amazon.com Store Card consumer

credit card account (the “Amazon Account”) issued by Synchrony Bank (“Synchrony”), which

Taylor incurred primarily for personal, family, or household purposes.

        8.      The Amazon Account is a “debt” as defined in §1692a(5) of the FDCPA

        9.      Taylor is a “consumer” as is defined in §1692a(3) of the FDCPA.

        10.     Plaintiff Jacinto Eloisa is a resident of the State of Illinois.

        11.     Defendant attempted to collect from Eloisa a PNC Bank consumer credit card

account (the “PNC Account”, and together with the Amazon Account, the “Accounts”), which

Eloisa incurred primarily for persona, family, or household purposes.

        12.     The PNC Account is a “debt” as defined in §1692a(5) of the FDCPA




                                                    2
      Case: 1:20-cv-07664 Document #: 1 Filed: 12/22/20 Page 3 of 9 PageID #:3




       13.     Eloisa is a “consumer” as is defined in §1692a(3) of the FDCPA.

       14.     Defendant National Enterprise Systems, Inc. d/b/a NES of Ohio (“NES” or

“Defendant”) is an Ohio corporation that does or transacts business in Illinois. Its registered

agent is Illinois Corporation Service C, 801 Adlai Stevenson Drive, Springfield, Illinois, 62703.

       15.     NES is engaged in the business of a collection agency, using the mails and

telephone to collect defaulted consumer debts originally owed to others.

       16.     NES holds a collection agency license from the State of Illinois.

       17.     NES owns and/or maintains a website, https://www.nes1.com/.

       18.     NES’ website states in part as follows:

               National Enterprise Systems, Inc. (NES) was established in 1987 by Ernest R.
               Pollak, as a full-service debt collection agency.

About NES, https://www.nes1.com/aboutnes/, last viewed on December 28, 2020.

       19.     NES’ website states further:

               NES is able to collect in all fifty states and offers a full range of accounts
               receivable management services to credit grantors nationwide from the
               financial services, retail, automotive, and telecommunications industries as
               well as higher education clients and government agencies.

Id.

       20.     NES regularly collects or attempts to collect defaulted consumer debts due or

asserted to be due another, and is thus a “debt collector” as defined in 15 U.S.C. § 1692a(6) of

the FDCPA.

                                  FACTUAL ALLEGATIONS

       21.     Due to their financial circumstances Taylor could not pay the amounts due on the

Amazon Account and Eloisa could not pay the amounts due on the PNC Account, and the

Accounts went into default.




                                                 3
      Case: 1:20-cv-07664 Document #: 1 Filed: 12/22/20 Page 4 of 9 PageID #:4




       22.     Synchrony and PNC Bank began collecting the Accounts and retained the

services of NES as a debt collector.

       23.     On or about February 4, 2020, NES mailed Eloisa a collection letter in an attempt

to collect the PNC Account from Eloisa. (Exhibit A, Eloisa’s Collection Letter and Envelope).

       24.     On or about April 15, 2020, NES mailed Taylor a collection letter in an attempted

to collect the Amazon Account from Taylor. (Exhibit B, Taylor’s Collection Letter and

Envelope).

       25.     These collection letters conveyed various information regarding Plaintiffs’

respective Accounts directly to Plaintiffs, including the amount owed, the identity of the original

creditor, and an account number.

       26.     The collection letters were each a “communication” as that term is defined at

§1692a(2) of the FDCPA.

       27.     The collection letters are form letters that NES uses in connection with its debt

collection business.

       28.     Plaintiffs received and read the respective collection letters.

       29.     The collection letters were both mailed in envelopes with a glassine window that

showed both Plaintiffs’ name and address in printed form as well as in bar code form for the

benefit of the post office, which uses such bar codes to expedite mailing.

       30.     Included between Plaintiffs’ name and the postal bar code was the phrase

*PERSONAL & CONFIDENTIAL*.

       31.     Taylor and Eloisa were dismayed when they saw the words *PERSONAL &

CONFIDENTIAL* on the envelope, as it is a commonly used phrase on debt collection letters,




                                                 4
       Case: 1:20-cv-07664 Document #: 1 Filed: 12/22/20 Page 5 of 9 PageID #:5




and they knew that anyone viewing the envelope would likely know that a debt collector was

trying to collect an overdue debt from Plaintiffs.

        32.    Anyone viewing an envelope containing the phrase *PERSONAL &

CONFIDENTIAL* would likely conclude that the envelope contained a collection demand for

an overdue debt.

       33.     As a result, before Plaintiffs even opened the envelopes, they already knew that

they contained collection letters.

       34.     In fact, it would be clear to anyone viewing the envelope, including to Plaintiffs’

postal carrier, family members, and neighbors, that it likely contained a letter regarding a debt

collection matter.

       35.     The FDCPA prohibits a debt collector from using an envelope that contains any

language other than the debt collector’s address and name, in part to protect consumers’ privacy.

       36.     15 U.S.C. § 1692f of the FDCPA provides as follows:

               Unfair practices

               A debt collector may not use unfair or unconscionable means to
               collect or attempt to collect any debt. Without limiting the general
               application of the foregoing, the following conduct is a violation of this
               section:

               . . . (8) Using any language or symbol, other than the debt collector’s
               address, on any envelope when communicating with a consumer by
               use of the mails or by telegram, except that a debt collector may use
               his business name if such name does not indicate that he is in the debt
               collection business. . . .

       37.     NES used an unfair practice to collect or attempt to collect a debt, in violation of

§1692f(8) of the FDCPA when it sent Plaintiffs collection letters in envelopes that displayed the

words *PERSONAL & CONFIDENTIAL* on the face of the envelope.




                                                 5
       Case: 1:20-cv-07664 Document #: 1 Filed: 12/22/20 Page 6 of 9 PageID #:6




       38.       The Seventh Circuit has concluded that including language of the type that NES

included on its collection letter envelopes violates §1692f(8) . Preston v. Midland Credit Mgmt.,

948 F.3d 772, 784 (7th Cir. 2020) (finding an FDCPA violation over the inclusion of TIME

SENSITIVE DOCUMENT on an envelope) (emphasis in the original).

                                      CLASS ALLEGATIONS

       39.       Plaintiffs bring this action individually and as a class on behalf of two separate

classes:

       Amazon Class: (1) all persons similarly situated in the State of Illinois (2) from whom

       NES attempted to collect a debt on behalf of Synchrony for an Amazon account (3) by

       mailing a collection letter in an envelope where the phrase *PERSONAL &

       CONFIDENTIAL* is viewable from the face of the envelope (4) where said envelopes

       were mailed during the time period that begins one year prior to the filing of this

       complaint and ends on the date of filing of this complaint.

       PNC Class: (1) all persons similarly situated in the State of Illinois (2) from whom NES

       attempted to collect a debt on behalf of PNC Bank (3) by mailing a collection letter in an

       envelope where the phrase *PERSONAL & CONFIDENTIAL* is viewable from the

       face of the envelope (4) where said envelopes were mailed during the time period that

       begins one year prior to the filing of this complaint and ends on the date of filing of this

       complaint.

           40.   NES regularly engages in its ordinary course of business in debt collection,

including attempting to collect defaulted consumer debts owed to others via the mails.

           41.   The principal purpose of NES’s business is collecting debts owed to others.




                                                   6
       Case: 1:20-cv-07664 Document #: 1 Filed: 12/22/20 Page 7 of 9 PageID #:7




        42.    As Exhibit A is a form letter, the Class likely consists of more than 40 persons

from whom NES, on behalf of PNC Bank, attempted to collect a debt using the same or similar

form letter and envelope.

        43.    As Exhibit B is a form letter, the Class likely consists of more than 40 persons

from whom NES, on behalf of Synchrony Bank, attempted to collect a debt using the same or

similar form letter and envelope.

        44.    Plaintiffs’ claims are typical of the claims of each Class. Common questions of

law or fact raised by this class action complaint affect all members of the Classes and

predominate over any individual issues. Common relief is therefore sought on behalf of all

members of the Classes. This class action is superior to other available methods for the fair and

efficient adjudication of this controversy.

       45.     The prosecution of separate actions by individual members of the Classes would

create a risk of inconsistent or varying adjudications with respect to individual members of the

Classes that would establish incompatible standards of conduct for NES.

       46.     The prosecution of separate actions by individual members of the Classes would

also create a risk of adjudications with respect to individual Class members that, as a practical

matter, would be dispositive of the interests of other members of the Classes not party to the

adjudication, or substantially impair or impede their ability to protect their interests.

       47.     Plaintiffs will fairly and adequately protect and represent the interests of each

Class. The management of the class action proposed is not extraordinarily difficult, and the

factual and legal issues raised by this class action complaint will not require extended contact

with the members of each Class, because Defendant’s conduct was perpetrated on all members in

each Class and will be established by common proof.




                                                   7
       Case: 1:20-cv-07664 Document #: 1 Filed: 12/22/20 Page 8 of 9 PageID #:8




       48.     Plaintiffs have retained counsel that has been approved as class counsel in prior

class actions brought under the FDCPA

          COUNT I—FAIR DEBT COLLECTION PRACTICES ACT—CLASS CLAIM

       49.     Plaintiffs incorporate and re-allege the above paragraphs as if set forth fully in

this count.

       50.     Defendant used an unfair practice to collect or attempt to collect a debt, in

violation of 15 U.S.C. § 1692f(8), when NES sent Plaintiffs collection letters in an envelope in

that displayed the words *PERSONAL & CONFIDENTIAL* on the face of the envelope.

        WHEREFORE, Plaintiffs ask that the Court enter judgment in favor of themselves and

each Class and against Defendant as follows:

               A.     Statutory damages for the classes pursuant to 15 U.S.C. § 1692k(a)(2);

               B.     Costs and reasonable attorney fees pursuant to 15 U.S.C.
                      1692k(a)(3); and

               C.     Such other or further relief as the Court deems proper.


                                              JURY DEMAND

                                        Plaintiff demands trial by jury.




                                                      Respectfully submitted,

                                                      By: /s/ Daniel Brown
                                                              Daniel Brown

Daniel Brown
Main Street Attorney, LLC
PO Box 247
Chicago, IL 60690
P: (773) 453-7410
E: daniel@mainstreetattorney.com



                                                 8
      Case: 1:20-cv-07664 Document #: 1 Filed: 12/22/20 Page 9 of 9 PageID #:9




Michael Wood
Celetha Chatman
Community Lawyers LLC
20 N. Clark Street, Suite 3100
Chicago, IL 60602
Ph: (312) 757-1880
Fx: (312) 265-3227
cchatman@communitylawyersgroup.com




                           NOTICE OF LIEN AND ASSIGNMENT

       Please be advised that we claim a lien upon any recovery herein for 1/3 or such amount

as a court awards. All rights relating to attorney’s fees have been assigned to counsel.


                                                      By: /s/ Daniel Brown
                                                              Daniel Brown




                                                 9
